Name: Commission Regulation (EEC) No 2276/83 of 9 August 1983 amending for the fourth time Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 83 No L 219/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2276/83 of 9 August 1983 amending for the fourth time Regulation (EEC) No 2499/82 laying down provi ­ sions concerning preventive distillation for the 1982/83 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 11 (5) and 65 thereof, Whereas Articles 4 (2) and 18 of Commission Regula ­ tion (EEC) No 2499/82 (3), as last amended by Regula ­ tion (EEC) No 836/83 (4), provide that the distillation operations referred to in Article 1 1 of Regulation (EEC) No 337/79 must be completed on 31 July 1983 for wine and 16 September 1983 for wine for distilla ­ tion respectively ; Whereas, because of the quantities to be distilled in some parts of the Community as a result of measures decided on during the present marketing year, it will not be possible to meet the deadlines set ; whereas the said deadlines should be put back and certain other dates set out in Regulation (EEC) No 2499/82 adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2499/82 is hereby amended as follows : 1 . In Article 4 (2), the date '31 July 1983' is replaced by ' 15 October 1983 '. 2 . In Article 11 (4) :  the date ' 15 December 1983 ' in the first sub ­ paragraph is replaced by '29 February 1984',  the date ' 16 March 1984' in the second and third subparagraphs is replaced by '1 June 1984'. 3 . In Article 16 ( 1 ), the date '30 June 1983 ' is replaced by ' 16 September 1983 '. 4 . In Article 18 , the date ' 16 September 1983 ' is replaced by '1 December 1983 '. 5 . In Article 21 (4), the date ' 15 November 1983' is replaced by '31 January 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 163, 22 . 6 . 1983 , p. 48 . O OJ No L 267, 16 . 9 . 1982, p. 16 . 4) OJ No L 92, 12. 4 . 1983 , p. 5 .